﻿137.	Mr. President, when my Prime Minister spoke, before the general debate opened [2122nd meeting], he conveyed to you the congratulations of the Government and the people of Pakistan on your election to your high office. Allow me to add my own and those of my delegation, and to extend our good wishes to you in your task. I take this occasion also to recall the ability and skill with which your predecessor, Deputy Minister for Foreign Affairs Trepczynski of Poland, conducted the proceedings of the twenty-seventh session of the General 

Assembly last year, and in particular the remarkable role he played in putting to rest the controversy caused, during that session, by the application of Bangladesh for membership in the United Nations.
138.	On 6 October war broke out in the Middle East, as many had foreseen that it might. Since then, we have heard an account of the situation from the countries directly involved and the great Powers have made statements in the Security Council. In the view of my delegation, it will serve no purpose to determine who fired the first shot. In any event, the Arabs would be fully justified, morally and politically, in taking whatever steps they consider necessary to recover their own territory. The reason why the fighting has broken out is plain enough.
139.	For almost six years the Arabs and the rest of the world have waited for a peaceful settlement in the Middle East in accordance with resolution 242 (1967), adopted in the Security Council in November 1967. Every effort made since then to resolve this conflict has been frustrated by the intransigence of Israel. More than that, by continuing to take action to consolidate its hold over the Arab territories it seized during the 1967 war, Israel has put the world on notice that it has no intention whatsoever to part with that territory. In other words, it has no intention to implement the resolution in question. At the same time, it has tried from time to time during these six years to terrorize its Arab neighbours into submission. Their patience has been exhausted, and considering that all peaceful avenues to settlement have been blocked, it is small wonder that the Arabs have taken up the challenge and decided to meet force with force.
140.	War is tragic in that it inflicts suffering on innocent people as well. My delegation is shocked at the news that Israel has bombed civilian areas of Cairo and Damascus. The attack on Damascus appears to have been particularly vicious. The diplomatic quarter has also been hit and a number of embassies, including our own, have been severely damaged, and diplomatic personnel and their families have been killed or injured. This senseless act cannot be too strongly condemned. It can only lead to further escalation of this conflict.
141.	The time has come for the United Nations, and in particular the great Powers, to assert themselves in the cause of peace. It is no longer enough that we think in terms merely of another cease-fire. The Organization has to find ways not only to silence the guns but also to allow the voice of reason to prevail. The elements of an equitable settlement are contained in resolution 242 (1967). It is time to begin in earnest to implement it by requiring Israel to withdraw from all Arab territories it occupied in the 1967 war. Once this is agreed to and the evaluation of the territory begins, a long-term settlement of the Arab-Israeli conflict can be worked out on the basis of resolution 242 (1967), tearing in mind that any settlement, to be enduring, must provide for the restoration of the legitimate rights of the people of Palestine.
142.	I now turn to other matters. In the first place, we should like to welcome the admission into the United Nations of the two German States and of the Bahamas, the latest of the colonial Territories to achieve independence.
We extend to the representatives of all three States to this Organization our warmest good wishes on behalf of the people of Pakistan.
143.	Some delegations have expressed the hope that Bangladesh too will soon join the Organization. We share that hope. There are, however, certain impediments that stand in the way.
144.	In Delhi recently an agreement was reached, nearly two years after the India-Pakistan war ended, that India will repatriate the prisoners of war. But not all prisoners of war: 195 of them are to be retained in India for possible trials by Bangladesh for criminal offences allegedly committed by those prisoners during the tragic happenings of 1971. We tried very hard — I myself was involved in those negotiations — to persuade India to release all prisoners of war, without exception, in accordance with the resolutions of the United Nations and the Geneva Conventions, but we failed.
145.	As pointed out by my Prime Minister recently in this Assembly [2122nd meeting], the Government of Pakistan will abide by the letter and spirit of those resolutions and, in pursuance of those resolutions, will not resist the admission of Bangladesh to the United Nations as soon as all our prisoners of war, including the 195, have been repatriated to Pakistan.
146.	The key to Bangladesh's entry into the United Nations clearly lies in the hands of India and Bangladesh. We hope that agreement on the repatriation of these prisoners of war also will soon be reached. In that event we will not only not resist Bangladesh's entry into the United Nations, but will warmly welcome it.
147.	Despite India's inability for the time being to agree to repatriation of these 195 prisoners, the Delhi agreement is a major step forward towards an over-all settlement in the subcontinent. The three-way repatriation of the prisoners of war from India and of thousands of Bengalis and Pakistan nationals stranded in Pakistan and Bangladesh, respectively, is now under way. My Government attaches the highest importance to the speedy implementation of this agreement. As an earnest of our desire to implement it faithfully and speedily, we proceeded to repatriate Bengalis to Bangladesh 10 days before India started to repatriate the prisoners of war, even though under the agreement the repatriation of prisoners of war and of Bengalis had to be simultaneous. We also sent off the 203 senior Bengali civil and military officials we had originally intended to try for treasonable activities with the earliest batches of Bengalis repatriated 10 Bangladesh. We are hopeful that India and Bangladesh will also implement this agreement with the same dispatch and in the same spirit. We also hope that before long India will agree to repatriate the remaining 195 prisoners of war as well. The way will then have been opened for further moves for normalizing relations not only with India but. also with Bangladesh, with a view to strengthening the fabric of peace in the subcontinent.
148.	I should like here to record our gratitude to the international community for the generosity and speed with which it has come forward with assistance, and to the Secretary-General for undertaking a massive operation, for the repatriation by air of an estimated 170,000 to 200,000 men, women and children. 

149.	It was at Simla that for the first time in the post- independence history of the subcontinent the Governments of Pakistan and India resolved to put an end to the conflict and confrontation that had hitherto marred their relations and work for the establishment of a durable peace in the subcontinent. The Agreement signed at Simla on 2 July 1972 states:
.. the prerequisite for reconciliation, good neighbourliness and durable peace between them is a commitment by both the countries to peaceful coexistence, respect for each other's territorial integrity and sovereignty, and non-interference in each other's internal affairs...".
The two countries also agreed to refrain from the threat or use of force against each other's territorial integrity or political independence. We consider that the agreement between India and Pakistan to order their relationship on this basis was the most important achievement of the summit meeting at Simla. We are resolved to fulfil that commitment in every respect.
150.	In fact, this has been the basis of our relations with all countries. In particular, the commitment not to interfere in each other's internal affairs on any pretext whatsoever has been the guiding principle of Pakistan's foreign policy in its relations with all of its immediate neighbours. We scrupulously refrain from interfering in their internal affairs, and we naturally expect from them the same respect for our sovereign rights.
151.	Our quest for peace and stability in the Middle East, in the subcontinent and in Asia in general leads us to welcome the detente that is beginning to mark the relations between the major Powers. We welcome it in the hope that it may, as it must, eventually encompass also other areas and issues which at the moment may seem to those Powers as being of subsidiary importance but which are of vital concern to the smaller nations. As has been tragically demonstrated again by the recent outbreak of hostilities in the Middle East, there is no assurance whatsoever that despite the detente what are often casually referred to as local wars would not continue to erupt. Indeed, there is cause for some apprehension that in their anxiety to promote and preserve the detente, the big Powers might be willing to overlook or sacrifice the interests of the smaller Powers. We should like to see the detente so develop that the smaller countries also may be able to live in peace and harmony with each other.
152.	Another disturbing feature of the present situation is that the major Powers continue to arm themselves in spite of the detente. Perhaps it is too early yet to see the detente reflected in the field of disarmament. The acid test of the genuineness of the detente will, in our judgement, be the readiness of the major Powers to disarm themselves, which may act as a catalyst for a world-wide move towards general disarmament. The present situation, however, involves a contradiction. For all the talk of a detente, the major Powers remain engaged in producing tools of destruction which are ever more sophisticated and ever more deadly. We fear that there is a basic lack of trust among the nuclear Powers. We fear for them and for the rest of mankind and the terrible price that all of us might have to pay if a major war were unleashed.
153.	Born and nurtured under conditions of insecurity basically stemming from an imbalance of power, now greatly altered to its disadvantage, Pakistan's commitment to the goal of general disarmament can scarcely be doubted. Realizing that an arms race between India and Pakistan is senseless, largely self-cancelling, and involves an appalling waste of the scarce resources desperately needed for their economic advancement, Pakistan at one stage unilaterally cut its defence expenditure. Unfortunately, this action failed to evoke a suitable response, and in recent years in both India and Pakistan the diversion of resources to military expenditure has continued at a disturbingly high rate, to the neglect of their pressing economic needs. We consider that both India and Pakistan should seriously ponder whether the time has not come for them drastically to cut their military budgets and put their resources to better use in staging a war against their common enemy, poverty. As stated by my Prime Minister during his recent visit to this country, we will be ready to discuss this issue with India at an appropriate time in the context of our joint agreement to work for durable peace in the subcontinent.
154.	It was the realization that the arms race that afflicts the world is dangerous and self-defeating that led Pakistan to propose, as far back as 1961, that a study be undertaken of the economic consequences of disarmament. The conclusions of that study are more than ever applicable today in view of the vast increases in military expenditures that have since taken place. The world is now spending something like $225,000 million a year on armaments. What a sad commentary on the "Disarmament Decade". What a macabre tragedy in terms of resources wasted when hundreds of millions of people on this globe live in abject poverty, haunted by the continual threat of starvation or death from malnutrition, when a mere fraction of this enormous expenditure on arms could help lift the pall of fear that envelopes this unfortunate segment of mankind.
155.	The time has come to shift the current emphasis from world-wide military security to world-wide economic security. Constructive action in the field of arms control and disarmament could release substantial savings for development which alone could lead to the effective underpinning of a durable structure of world-wide peace.
156.	The need for disarmament is universally recognized. And yet, after years of negotiations and numerous studies, hardly any real progress has been mad . Armaments continue to pile up at an alarming rate. In particular, delay in controlling and eliminating nuclear weapons could be fatal. The monopoly of a few could soon become the preserve of many, making the task of eliminating nuclear weapons even more difficult and the danger of a universal holocaust more real.
157.	The existing "balance of terror" — which is in fact only a modern version of the old principle of "balance of power" in a nuclear garb — has so far prevented the outbreak of war on a world-wide scale. However, this could create a false sense of security. It should not make us oblivious to the dangers to peace posed by regional imbalance in armaments, by resurgent desires for hegemony or by the perpetuation of intolerable injustices, and by the rapidly widening gap between the north and the south, the white and the coloured, the rich and the poor. The mere prevention of a major war does not ipso facto mean the assurance of justice on the basis of which alone a durable peace can be built.
158.	We see proof of this proposition in the recent flare-up of fighting in the Middle East and the situations prevailing in South and South-East Asia and in Africa.
159.	It is a matter of great regret and disappointment that . after 28 years of its existence the United Nations should still be considering the questions of colonialism and racial discrimination. Those questions should have been resolved long ago in conformity with the provisions of the Charter. The shocking spectacle of millions of people still subjected to ruthless colonial domination and exploitation, and still suffering degrading racial discrimination, continues to weigh heavy on the conscience of mankind. The situation is particularly distressing in Zimbabwe, Namibia, the Territories under Portuguese administration and in South Africa. We may derive some satisfaction from the fact that the just struggle of the oppressed peoples themselves to achieve their inalienable right to freedom and racial equality is making steady progress. Temporary set-backs have only spurred them to rededication to waging this struggle even more relentlessly. Pakistan's known commitment to this struggle and its solidarity with all those who are fighting for freedom on the basis of their right to self-determination remains strong and firm. In this context I am happy to announce that my Government has recognized Guinea- Bissau.
160.	These are some of the issues that in our judgement deserve consideration by this august body. There is one other issue which is exercising the minds of people everywhere. Whither United Nations? We believe that the effectiveness, and indeed the future of the United Nations, will depend not only on its ability to prevent war, but on its ability to ensure justice. It is on the distinction between justice and injustice that the Organization will founder or survive. The Charter accepts and makes clear that distinction, but does the membership of the United Nations? In December 1971, the General Assembly, expressing the voice of mankind, issued a clarion call by 105 votes to protect the integrity and sovereignty of a Member State. The Security Council, hampered by a procedure that has lost relevance to today's world, muted and suppressed that voice by a single negative vote.
161.	That part of history is behind us. But is this to remain the pattern for the future? It is our profound hope that it will not. Our faith in the United Nations survives the vicissitudes of the past. It is a faith tempered by a keen awareness of its shortcomings. It is a faith that demands that the United Nations be made stronger and more effective: a United Nations which has the ability to settle disputes that threaten peace, an Organization under which the survival of the weak will find the same guarantee as that of the strong, an Organization guided by principles, not political expediency, where justice will rule instead of the dictates of power politics. Therein lies the hope of mankind and that of generations to come.